"There were ten several caveats for different claims to different parcels of land in the county of Wilkes; the caveators in all were the same persons, but the defendants were different in each; all were tried by a jury on the premises; in all of them the jury consisted of the same men, and they were three days in trying all the caveats on the several parcels of lands."
The question for the opinion of the Court is, Is each juror (305) entitled to one day's pay, i. e., 8s as a juror, in each of the ten caveats, amounting together for each to £ 4 2s, or is each of such jurors entitled only to be paid for three days' attendance as a satisfaction in and for the whole of such ten caveats, amounting to £ 1 4s each?
The act regulating the attendance of juries upon the premises, gives no direction to the Court with respect to apportioning their pay; and without a latitude of that kind, it is impossible not to *Page 258 
follow the obvious construction of the law. The allowance of eight shillings per day is made to them in each case, without reference to the portion of time less than a day, they may be employed in the duty; and hence, if they perform the service in one hour, they would be entitled to the same allowance. And perhaps they would be justly entitled, unless it could be considered that the value of the service was lessened by being quickly dispatched, or enhanced by occupying more time; or unless where juries are called from their private affairs, upon a duty of this kind, a line could be drawn between the inconvenience sustained by those who complete the business in part of the day, and that felt by those who were employed throughout the day. As they are entitled to this allowance in one case, the same expressions give them the same claim in every other; and as the services have been rendered in ten cases, and for different parties, on one side, each party liable to the costs is bound to pay the jurors at the rate laid down in the act. We are not apprised of any rule by which a different allowance could be made consistent with the provisions of the law, which are alone to guide us. The juries when summoned are bound to attend in every case, and a failure in this respect subjects them to forfeiture, and an action by each party grieved.
(306)